Citation Nr: 0530383	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision, the RO granted service connection 
for diabetes mellitus and assigned a 20 percent disability 
rating, and denied service connection for hypertension, 
claimed as secondary to diabetes mellitus.  The veteran 
perfected an appeal of both issues.

Evidence of record indicates the veteran's representative 
raised the issue of entitlement to service connection for 
hearing loss in the right ear in May 2002.  As this issue has 
not been adjudicated by the RO, it is referred for 
appropriate action.

With respect to the issue of entitlement to an increased 
initial rating for diabetes mellitus, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence does not establish that 
the veteran suffers from hypertension that is caused or 
aggravated by his service-connected diabetes mellitus.




CONCLUSION OF LAW

Hypertension is not proximately due to, the result of, or 
aggravated by service-connected disability, nor was it shown 
in service or within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  
Subsequently, a September 2004 letter provided additional 
notification, to include the evidence needed to substantiate 
a claim for secondary service connection, as well as the 
distribution of responsibility in obtaining such evidence.  
Moreover, the veteran submitted medical opinions from a 
private provider regarding the relationship between his 
claimed condition and his service-connected condition.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a February 2003 Statement of the 
Case (SOC), and March 2005 and May 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background

The veteran's September 1965 induction examination noted his 
blood pressure to be 118/80.  The veteran's service medical 
records are silent for any treatment for hypertension.  The 
veteran's July 1967 separation examination noted his blood 
pressure to be 112/66.  

The veteran's medical records from Dr. GRB from October 2001 
reveal testing for diabetes.  An March 2002 letter from Dr. 
GRB indicated that he had treated the veteran for diabetes 
and hypertension since it was originally diagnosed by his 
practice in 1995.  Dr. GRB also indicated that the veteran 
was taking oral medication for diabetes and hypertension.  

A VA examination was performed in June 2002.  The examiner 
diagnosed diabetes mellitus, which was under fair control.  
The examiner also noted that the physical examination results 
did not reveal any evidence of cardiac involvement.  

An August 2004 statement from Dr. JCK indicted that in his 
opinion the veteran's hypertension "was probably related 
somewhat to the diabetes."  The veteran's private medical 
records from Dr. JCK reveal treatment for hypertension and 
diabetes from October 2001 to August 2004.  Specifically in 
September 2003, Dr. JCK's report of physical examination 
revealed that his heart was normal.

A VA examination was performed in September 2004.  The 
veteran denied any history of stroke, myocardial infarction, 
renal complications, or visual disturbances other than mild 
refractory error requiring corrective lenses.  The veteran 
reported that he was prescribed oral hyperglycemic 
medications.  Physical examination revealed blood pressure of 
160/90, 170/92, and 162/94.  The examiner noted that given 
the preservation of the veteran's renal function, it was 
unlikely that his hypertension was secondary to his diabetes 
diagnosis, but rather was essential hypertension.  

The veteran's outpatient VA examination reports from November 
2003 to April 2005 reveal that he was treated for 
hypertension and diabetes.  In April 2005 the veteran was 
exercised using the Bruce Protocol for seven minutes and 30 
seconds.  During this exercise regiment he attained 93 
percent of his maximum age predicted heart rate and 94 
percent of his age predicted METs.  The examiner noted that 
there were no chest pains during the study and no evidence of 
exercise induced ischemia.  

In an April 2005 statement, Dr. JCK indicated that the 
veteran's hypertension and diabetes were related to each 
other.  He noted that the veteran had both for several years 
and both were under good control.

In multiple statements the veteran asserted that his 
hypertension was a result of his diabetes because he was 
diagnosed with both disorders at the same time.  




Relevant Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury, or is aggravated by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a). 

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's contends that because he was diagnosed with 
diabetes mellitus and hypertension around the same time that 
his hypertension is related to his diabetes mellitus.  

As a preliminary matter the Board notes that the veteran's 
service medical records fail to reveal any treatment for 
hypertension.  The evidence does not establish that he was 
diagnosed with hypertension until 1995.  

The evidence includes two medical opinions addressing whether 
the veteran's hypertension is related to service.  In August 
2004 Dr. JKC opined that the veteran's hypertension was 
"probably related somewhat" to the veteran's diabetes 
mellitus.  hypertension indicated that in his opinion the 
veteran's hypertension and diabetes were related to each 
other.  In his April 2005 statement Dr. JKC opined that the 
veteran's hypertension and diabetes were related to each 
other because the veteran has had them both for many years.  

The Board finds these opinions entitled to less probative 
weight than the VA medical opinion of record.  The August 
2004 opinion is purely speculative, using terms such as 
"probably somewhat related."  Cf. Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  
Similarly, the April 2005 opinion noted only that the 
disabilities were related, which still fails to fully answer 
the question of whether the hypertension is secondary to the 
diabetes.  Moreover, the rationale for the opinion was simply 
that the veteran has suffered from both for a long time.  

Conversely, after reviewing the veteran's file, the examiner 
who conducted the September 2004 VA examination determined 
that the veteran's hypertension was essential in nature and 
unlikely to be related to his diabetes, due to the absence of 
any renal dysfunction due to diabetes.  

The Board finds the VA examiner's opinion entitled to greater 
weight as it was based upon a review of the veteran's records 
and upon examination of the veteran.  Moreover, the examiner 
provided a definitive medical reason for his conclusion, and 
specifically addressed the question at hand, that being 
whether hypertension was due to diabetes.  Dr. JCK noted only 
that the disorders were related, without actually opining on 
whether the diabetes caused hypertension or vice versa.  
Further his opinion that they are related because the veteran 
has had both for a long time provides little insight into 
etiology of either disorder. 

For the reasons noted above, the Board finds that the opinion 
of the VA medical examiner is entitled to greater weight, 
than the private physician's opinions.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's hypertension is caused by or aggravated by the 
veteran's service connected diabetes mellitus, and the claim 
is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus is denied.  


REMAND

The Board notes that the veteran's claim for service 
connection for diabetes mellitus was granted by the January 
2002 rating decision, with a 20 percent evaluation assigned.  
The veteran disagreed with the evaluation assigned shortly 
thereafter.  A Statement of the Case was provided in February 
2003, although the issue was listed as "service connection 
for diabetes" rather than entitlement to an increased 
rating.  Nevertheless, the discussion and regulations 
addressed entitlement to an increased rating.  

The veteran submitted a timely substantive appeal.  
Thereafter, additional medical evidence was submitted which 
addressed treatment for his diabetes.  In November 2004, the 
RO issued a rating decision addressing the claim for an 
increased rating, but no Supplemental Statement of the Case 
was ever issued.  Thereafter, additional evidence was again 
received, which included diabetes treatment, but no further 
action with regard to the claim for an increased rating was 
taken.  This issue was not listed on the VA Form 8 as being 
certified for appeal.  However, it does not appear from the 
record that the veteran withdrew the appeal on the claim for 
increase.

The Board finds that the failure to consider the additional 
evidence and issue a Supplemental Statement of the Case 
constitutes a due process violation, and that the veteran 
could be prejudiced by a decision on the merits of the claim 
by the Board.  38 C.F.R. § 19.31 (2005); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).



Finally, as the case is being remanded for other purposes, 
the veteran's current treatment records should be obtained, 
from April 2005 to the present.

For the foregoing reasons, this issue is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
mellitus from April 2005 to the present.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should obtain current VA 
treatment records from the VA Medical 
Center in Columbia, South Carolina, from 
April 2005 to the present.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case, which considers all the evidence 
received since the Statement of the Case 
in February 2003, and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


